DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  
Claim 8 Page 45 Line 6: “notification on an administrator” should be corrected to --notification to an administrator--.
Claim 12 Page 46 Line 10: “causes a computer to” should be corrected to --causes a computer to:--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a recognizer configured to recognize…” in Claim 1 Page 43 Line 4
“a communicator configured to communicate/communicates…” in Claim 1 Page 43 Lines 8-9 and Claim 7 Page 44 Lines 22-23
“an acquirer configured to acquire…” in Claim 1 Page 43 Lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for a recognizer could be found in Fig. 2 as a personal controller, support for a communicator could be found in Fig. 3 as a terminal device, and support for an acquirer could be found in Fig. 2 as a controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2019/0232953, hereinafter Suzuki).

Regrading claim 1, Suzuki discloses:
A vehicle control system (Abstract) comprising:
a recognizer configured to recognize a surrounding environment of a vehicle (Paragraph 
[0066]);
a driving controller configured to perform driving control of speed control and steering 
control of the vehicle without depending on an operation of an occupant on the basis of a result of the recognition performed by the recognizer (Paragraphs [0139]-[0142]);
a communicator configured to communicate with a terminal device of the occupant (Paragraph [0027]); and
an acquirer configured to acquire a communication state between the communicator and the terminal device (Paragraphs [0061]-[0063] and [0090]),
wherein the driving controller causes a vehicle to leave from a first parking area when the vehicle is parked in the first parking area in which the vehicle parks according to traveling based on the driving control and the communication state with the terminal device acquired by the acquirer is worse than a reference (Fig. 8; Paragraphs [0020], [0085], and [0116]-[0117], i.e. automatically controlling a vehicle to park and avoiding communication environments in the parking trajectory that are considered level 3 or very bad includes leaving a parking area when the communication state is below a reference).
Regarding claim 3, Suzuki discloses the system of claim 1. Suzuki further discloses:
wherein, when a second parking area which allows traveling based on the driving control and traveling based on manual driving of an occupant of the vehicle is present within a movable range from the first parking area, the driving controller causes the vehicle which has left from the first parking area to park in the second parking area (Fig. 8; Paragraphs [0020], [0085], [0116]-[0117] and [0143], i.e. automatically or manually controlling a vehicle to park by avoiding communication environments in the parking trajectory that are considered level 3 or very bad, i.e. a first parking area, to instead park in a level 2 or level 1 region, i.e. a second parking area).

Regarding claim 5, Suzuki discloses the system of claim 1. Suzuki further discloses:
wherein the driving controller determines whether to cause the vehicle to leave from the first parking area when the communication state with the terminal device acquired by the acquirer is worse than the reference on the basis of facility information associated with the first parking area recognized by the recognizer (Fig. 8; Paragraphs [0020], [0079], [0085], [0116]-[0117] and [0143], i.e. facility information is communication environment information).

Regarding claim 11, the claim(s) recite analogous limitations to claim(s) 1, above, respectively, and is therefore rejected on the same premise.

Regarding claim 12, the claim(s) recite analogous limitations to claim(s) 1, above, respectively, and is therefore rejected on the same premise.
Suzuki further discloses:
A computer readable non-transitory storage medium which has stored a program that causes a computer to (Paragraph [0034])
…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Choi et al. (US 2020/0180607, hereinafter Choi).

Regarding claim 2, Suzuki discloses the system of claim 1. Suzuki does not disclose: 
wherein the driving controller causes the vehicle which has left from the first parking area to patrol a patrol route passing through a stop area in which the occupant is boarded.
	However in the same field of endeavor, Choi teaches an automated parking system of a vehicle (Abstract) and more specifically: wherein the driving controller causes the vehicle which has left from the first parking area to patrol a patrol route passing through a stop area in which the occupant is boarded (Paragraphs [0069]-[0072]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Suzuki to incorporate the teachings of wherein the driving controller causes the vehicle which has left from the first parking area to patrol a patrol route passing through a stop area in which the occupant is boarded, as taught by Choi. Doing so would alleviate the inconvenience associated with a driver locating and walking to their vehicle in a parking lot, as recognized by Choi (Paragraph [0004]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Yamashiro et al. (US 20160247210, hereinafter Yamashiro).

Regarding claim 4, Suzuki discloses the system of claim 1. Suzuki does not disclose: 
wherein the driving controller does not execute leaving of the vehicle from the first parking area when it is estimated that the communication state with the terminal device is worse than the reference due to power of the terminal device being intentionally turned off by the occupant of the vehicle.
	However in the same field of endeavor, Yamashiro teaches a vehicular parking automatic charging apparatus (Abstract) and more specifically: wherein the driving controller does not execute leaving of the vehicle from the first parking area when it is estimated that the communication state with the terminal device is worse than the reference due to power of the terminal device being intentionally turned off by the occupant of the vehicle (Fig. 14 Elements S31 and S32; Paragraphs [0072], [0121]-[122], and [0155], i.e. determining a parking state as a result of the ACC and/or the ignition being turned off by the occupant and as a result staying parked).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Suzuki to incorporate the teachings of wherein the driving controller does not execute leaving of the vehicle from the first parking area when it is estimated that the communication state with the terminal device is worse than the reference due to power of the terminal device being intentionally turned off by the occupant of the vehicle, as taught by Yamashiro. Doing so would allow for a parking fee charger to determine that a vehicle is intentionally parked, as recognized by Yamashiro (Paragraph [0155]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Chan et al. (US 2019/0377343, hereinafter Chan).

Regarding claim 6, Suzuki discloses the system of claim 1. Suzuki does not disclose: 
wherein the driving controller does not execute the leaving from the first parking area when the terminal device is present in a facility associated with the first parking area, and executes the leaving from the first parking area when the terminal device is present outside the facility.
	However in the same field of endeavor, Yamashiro teaches an improved approach for operating an autonomous vehicle at an airport (Paragraph [0003]) and more specifically: wherein the driving controller does not execute the leaving from the first parking area when the terminal device is present in a facility associated with the first parking area, and executes the leaving from the first parking area when the terminal device is present outside the facility (Paragraphs [0046], [0054], and [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Suzuki to incorporate the teachings of wherein the driving controller does not execute the leaving from the first parking area when the terminal device is present in a facility associated with the first parking area, and executes the leaving from the first parking area when the terminal device is present outside the facility, as taught by Chan. Doing so would allow for an improved approach to a potentially difficult situation for an autonomous vehicle in dropping off and picking up a passenger at an airport, as recognized by Chan (Paragraphs [0002] and [0003]).

	Regarding claim 7, The combination of Suzuki and Chan teaches the system of claim 6. The combination further teaches:
	wherein the communicator communicates with a plurality of the terminal devices registered in advance (Chan: Paragraphs [0046], [0054], and [0056], i.e. multiple passengers repeat the process until no other can be added), and
	the driving controller does not execute the leaving of the vehicle from the first parking area when at least one terminal device whose communication state with the communicator is better than the reference is present within the facility among the plurality of terminal devices (Chan: Paragraphs [0046], [0054], and [0056], i.e. the vehicle goes to pick up the first passenger whose communication state is above a certain reference, as determined by the vehicle receiving the location from the mobile device of the passenger wherein the location would not be received if the passenger’s mobile device has a communication state below a reference, from the cell phone lot), and
	executes the leaving from the first parking area when the at least one terminal device is present outside the facility (Chan: Paragraphs [0046], [0054], and [0056], i.e. the vehicle goes to pick up the first passenger whose communication state is above a certain reference, as determined by the vehicle receiving the location from the mobile device of the passenger wherein the location would not be received if the passenger’s mobile device has a communication state below a reference, from the cell phone lot).
	The motivation to combine the references is the same as stated above for claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Blustein (US 2018/0061145).

Regarding claim 8, Suzuki discloses the system of claim 1. Suzuki does not disclose: further comprising: a notification controller configured to perform notification on an 
administrator of the first parking area when the vehicle is parked in the first parking area and the communication state with the terminal device is worse than the reference.
	However in the same field of endeavor, Blustein teaches a system of managing a parking space (Abstract) and more specifically: further comprising: a notification controller configured to perform notification on an administrator of the first parking area when the vehicle is parked in the first parking area and the communication state with the terminal device is worse than the reference. (Paragraphs [0049], [0051], [0053], and [0055] - [0057], i.e. parking spot management system server notifying of failure of communication during parking event).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Suzuki to incorporate the teachings of further comprising: a notification controller configured to perform notification on an administrator of the first parking area when the vehicle is parked in the first parking area and the communication state with the terminal device is worse than the reference, as taught by Blustein. Doing so would allow for transparency to the accuracy of the current functionality of the parking system, as recognized by Blustein (Paragraph [0155]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Seki (US 2019/0244317).

Regarding claim 9, Suzuki discloses the system of claim 1. Suzuki does not disclose: 
when a reservation time for arrival at which an occupant is boarded on the vehicle is set, the driving controller causes the vehicle to leave from the first parking area and to move to a boarding area of the occupant on the basis of the reservation time for arrival.
	However in the same field of endeavor, Seki teaches a control device configured to cause a vehicle parked in a parking lot to move to a pick-up area in accordance with a call from a user of the vehicle (Abstract) and more specifically: when a reservation time for arrival at which an occupant is boarded on the vehicle is set, the driving controller causes the vehicle to leave from the first parking area and to move to a boarding area of the occupant on the basis of the reservation time for arrival (Paragraphs [0068] and [0118]-[0121], i.e. performing the pick-up in the case that the user has scheduled a time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Suzuki to incorporate the teachings of when a reservation time for arrival at which an occupant is boarded on the vehicle is set, the driving controller causes the vehicle to leave from the first parking area and to move to a boarding area of the occupant on the basis of the reservation time for arrival, as taught by Seki. Doing so would automate valet parking by utilizing autonomous driving technology for vehicles such as a hotel or a large-scale commercial establishment and alleviate congestion, as recognized by Seki (Paragraphs [0003] and [0023]).

	Regarding claim 10, The combination of Suzuki and Seki teaches the system of claim 9. The combination further teaches:
	wherein the driving controller causes the vehicle to leave from the first parking area before the reservation time for arrival is reached (Seki: Paragraphs [0068], [0118]-[0121], and [0187], i.e. ensuring the vehicle arrives to the pick-up area by the scheduled time by leaving the parking area before the scheduled time), and
	causes the vehicle to park in the first parking area when the occupant is not boarded even after a predetermined time has elapsed from the reservation time for arrival (Seki: Fig. 6 Elements S103, S108, and S110; Paragraphs [0068], [0081], [0086], and [0117]-[0121], i.e. parking in a refuge area when a vehicle has waited a certain amount of time at a pick-up area and the user has not arrived).
	The motivation to combine the references is the same as stated above for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ji et al. (US 2012/0139757)  discloses a system for providing parking information based on dual wireless communication (Abstract).
Horita et al. (US 2017/0113686) discloses a traveling control system capable of reducing uneasiness felt by an occupant in automatic traveling control of a vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661